DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: the Specification filed on 09/30/2021, page 1, paragraph [0001], there is missing U.S. Application 16/685,705, now U.S. Patent No. 11,138,360, and U.S. Application 14/082,119 now U.S. Patent No. 10,529,215.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bailey [US 2013/0295837] in view of Desrochers et al [US 8,147,302].
Claim 1.  A system for monitoring operation of an air contaminant mitigation system for exhausting vapors from a contaminated area to a designated area (the radon exhaust system and gaseous mitigation system 200, see Figs. 1, 1A, 1C, abstract, para [0020-0023, 0106-0120, 0131]), the system comprising:
a sensor module coupled to the air contaminant mitigation system and configured to generate sensor signals indicative of a sensor condition of the air contaminant mitigation system and (ii) transmit the sensor signals (the local air flow indicator R and mechanical indicator M to indicate the air flow velocity and volume detected by the sensors located within the diagnostic bypass filter housing 10 to collect air flow information, see Figs. 6, 11, para [0150-0153, 0210-0213]); and
a sensor controller communicatively coupled to the sensor module and configured to receive the sensor signals from the sensor module and (ii) generate sensor data indicative of the sensor condition based on the sensor signals (the air flow velocity and volume detected by the sensors located within the diagnostic bypass filter housing 10 to collect air flow information and is connected/transmitted to display screens or remote computers, see Figs. 6, 11, para [0150-0153, 0210-0213]).
Bailey fails to disclose the sensor controller is to generate an alarm in response to the sensor data having a reference relationship to a threshold value.  However, Bailey discloses the local air flow indicator R and mechanical indicator M to indicate the air flow velocity and volume detected by the sensors located within the diagnostic bypass filter housing 10 to collect air flow information and is connected/transmitted to display screens or remote computers, see Figs. 6, 11, para [0150-0153, 0210-0213]).
Desrochers et al suggests that the alarm or limit function output signals for individual air quality parameters from multipoint air sampling systems have in the past sometimes been communicated to other systems, which based on the state of these functions, can affect aspects of the operation of a building, including the air flow rate, air volume, pressure, temperature to a location within a zone monitored by the multipoint air sampling system in which the monitoring system has detected that an individually sensed air quality parameter has exceeded a predetermined limit. The air sampling is based refrigerant monitoring systems are examples of multipoint air sampling systems that provide alarm/limit functions such as this for individual parameters in which one or more relay contacts or analog output signals such as 0-10 volt or 4-20 milliamp signals are provided locally where the shared sensor or sensors (electric sensors or current sensors) reside or via remote modules that are in communication with the sensor hardware via a digital network. The system 100 is monitoring, controlling and displaying of air volume and flow/fan velocity (see Figs. 1-6, col. 5, lines 58-67, col. 6, lines 1-8, col. 16, lines 54-56).  Therefore, it would have been obvious to one skill in the art before the effect file date of the invention to implement the providing an alarm when the monitored air sampling or pressure has exceeded the predetermined limit of Desrochers et al for the remote display screens or computers of Bailey for displaying the detected radon levels and to alerting and/or warning individuals or people living inside that house to minimize damage to the health and dead caused by the contaminated air or radon.

Claim 2.  The system of claim 1, wherein the sensor module is coupled to an exhaust fan of the air contaminant mitigation system and configured to generate sensor signals indicative of a sensor condition of the exhaust fan (the exhaust tubular vents 23, 23E and the hollow exhaust plumbing pipes or conduits 20, 21 located inside a building structure for pulling radon-laced air from under house basement concrete floor slab by the radon exhaust fan 25, see Figs. 1A-1C, para [0006, 0016, 0026, 0043, 0107-0126]).

Claim 3.  Bailey fails to disclose the sensor module comprises a current sensor coupled to a power path of the exhaust fan to detect an amount of current supplied to the exhaust fan, the sensor module to generate sensor signals indicative of the current.  
However, according to the combination of the sensor alarm between Bailey and Desrochers et al as discussed in claim 1 above, and furthermore, Desrochers et al suggests that the alarm or limit function output signals for individual air quality parameters from multipoint air sampling systems have in the past sometimes been communicated to other systems, which based on the state of these functions, can affect aspects of the operation of a building, including the air flow rate, air volume, pressure, temperature to a location within a zone monitored by the multipoint air sampling system in which the monitoring system has detected that an individually sensed air quality parameter has exceeded a predetermined limit. The air sampling is based refrigerant monitoring systems are examples of multipoint air sampling systems that provide alarm/limit functions such as this for individual parameters in which one or more relay contacts or analog output signals such as 0-10 volt or 4-20 milliamp signals are provided locally where the shared sensor or sensors (electric sensors or current sensors) reside or via remote modules that are in communication with the sensor hardware via a digital network. The system 100 is monitoring, controlling and displaying of air volume and flow/fan velocity (see Figs. 1-6, col. 5, lines 58-67, col. 6, lines 1-8, col. 16, lines 54-56).  Therefore, it would have been obvious to one skill in the art before the effect file date of the invention to substitute the current sensor of Desrochers et al for the sensors of Bailey to detecting of gaseous or radon accurately and reliable for saving people lives as preventing of death.

Claim 4.  The system of claim 1, wherein the sensor module comprises a pressure sensor coupled to an air conduit of the air contaminant mitigation system, the pressure sensor configured to generate sensor signals indicative of an air pressure within the air conduit (the use of a manometer but other devices are suitable. The measurement of air pressure, air flow and air velocity are necessary to monitor and evaluate the performance of a gaseous fluid mitigation system, see Figs. 1A-1C, para [0153, 0212]).

Claim 5.  The system of claim 4, wherein the sensor controller is to generate the alarm in response to a determination, based on the sensor signals, that the air pressure within the air conduit is greater than a reference threshold (as the combination of the sensor alarm between Bailey and Desrochers et al as discussed in claims 1 and 4 above, such as the evaluated of the air pressure and the performance of a gaseous fluid mitigation system).

Claim 6.  The system of claim 1, wherein the sensor module comprises a gas sensor coupled to an air conduit of the air contaminant mitigation system, the gas sensor is configured to detect the presence of a pre-determined type of gas within the air contained in the air conduit (the conduit or pipe, see Figs. 1A-1C, abstract, para [0108-0110, 0117-019]).

Claim 7.  The system of claim 1, wherein the sensor module comprises: at least one sensor configured to generate sensor signals indicative of a sensor condition of the air contaminant mitigation system; and a communication circuit to transmit the sensor signals to the sensor controller (the local air flow indicator R and mechanical indicator M to indicate the air flow velocity and volume detected by the sensors located within the diagnostic bypass filter housing 10 (as a controller) to collect air flow information and is connected and/or transmitted to local indicators R, M, display screens and/or remote computers, see Figs. 6, 11, para [0150-0153, 0210-0213]).

Claim 8.  The system of claim 1, wherein the sensor module further includes a local alarm configured to be activated based on the sensor signals (the local indicators R and/or M, see Figs. 5, 6).

Claim 9.  The system of claim 1, wherein the sensor controller comprises: a communication circuit to receive the sensor signals from the sensor module; and
a control circuit to (i) generate the sensor data, (ii) compare the sensor data to a threshold value, and (iii) generate the alarm in response to the sensor data having a reference relationship to the threshold value (as the combination of an alarm when the monitored air sampling and/or pressure values has exceeded the predetermined limit of Desrochers et al for the remote display screens or computers of Bailey for displaying the detected radon levels and to alerting and/or warning individuals or people living inside that house, in respect to claim 1 above).

Claim 10.  The system of claim 9, wherein the communication circuit comprises: a wired communication circuit communicatively coupled to the sensor module and configured to receive the sensor signals from the sensor module; and a wireless communication circuit to transmit the sensor data to a remote computer (the air flow velocity and volume values detected by the sensors located within the diagnostic bypass filter housing 10 to collect air flow information and is connected/transmitted to display screens or remote computers, see Figs. 6, 11, para [0150-0153, 0210-0213]).

Claim 11.  The system of claim 9, wherein the sensor controller further comprises a local alarm and wherein the control circuit is configured to activate the local alarm in response to the sensor data having a reference relationship to the threshold value (as the combination of an alarm when the monitored air sampling and/or pressure values has exceeded the predetermined limit of Desrochers et al for the local indicators R, M,  display screens and/or remote computers of Bailey for displaying the detected radon levels and to alerting and/or warning individuals or people living inside that house, in respect to claims 1 and 7 above).

Claim 12. The system of claim 9, wherein to generate the alarm comprises to transmit, via the communication circuit, an alert to a remote computer in response to the sensor data having a reference relationship to the threshold value (as the combination of an alarm when the monitored air sampling and/or pressure values has exceeded the predetermined limit of Desrochers et al for the display screens or remote computers of Bailey for displaying the detected radon levels and to alerting and/or warning individuals or people living inside that house, in respect to claim 1 above).

Claim 13.  Bailey fails to disclose a data server, wherein the sensor controller is to transmit the sensor data to the data server, and the data server is to generate operation data indicative of the operation of the air contaminate mitigation system based the sensor data and facilitate access to the operation data by a remote computer.  However, Bailey discloses the local air flow indicator R and mechanical indicator M to indicate the air flow velocity and volume detected by the sensors located within the diagnostic bypass filter housing 10 to collect air flow information and is connected/transmitted to display screens or remote computers, see Figs. 6, 11, para [0150-0153, 0210-0213]).
Desrochers et al suggests that these systems often integrate with or incorporate other building systems or subsystems such as fire and security, card access, closed circuit TV monitoring, smoke control systems, power monitoring, tracking airflow control systems, and critical environment airflow control systems.  The building control systems may have pneumatic, electric, electronic, microprocessor, computer, or web based controls using pneumatic, analog and or digital signal inputs and outputs. These systems often have centralized monitoring functions, centralized or local control capabilities, and may have Internet 170 or web based access via connecting means 171. They may also be referred to as building management systems (BMS), facility control systems (FCS), or facility management systems (FMS), see Fig. 1, col. 11, lines 42-62]).  Therefore, it would have been obvious to one skill in the art before the effect file date of the invention to implement the Internet, server or web base access of Desrochers et al to the remote computers of Bailey for connecting and communicating sensed data information between the mitigation sensors and the remote computers for providing alarms to operators or users for preventing of deaths.

Claim 14.  Bailey fails to disclose the data server is to determine an alarm condition based on the operation data and generate a user interface, viewable via the remote computer, having an indicator of the alarm condition to notify a user of the remote computer of the alarm condition.  However, according to the combination of an alarm when the monitored air sampling and/or pressure values has exceeded the predetermined limit of Desrochers et al for the display screens or remote computers of Bailey for displaying the detected radon levels and to alerting and/or warning individuals or people living inside that house, in respect to claim 1 above.  And furthermore, Desrochers et al suggests that these systems often integrate with or incorporate other building systems or subsystems such as fire and security, card access, closed circuit TV monitoring, smoke control systems, power monitoring, tracking airflow control systems, and critical environment airflow control systems.  The building control systems may have pneumatic, electric, electronic, microprocessor, computer, or web based controls using pneumatic, analog and or digital signal inputs and outputs. These systems often have centralized monitoring functions, centralized or local control capabilities, and may have Internet 170 or web based access via connecting means 171. They may also be referred to as building management systems (BMS), facility control systems (FCS), or facility management systems (FMS), see Fig. 1, col. 11, lines 42-62]).  Therefore, it would have been obvious to one skill in the art before the effect file date of the invention to implement the Internet, server or web base access of Desrochers et al to the remote computers of Bailey for connecting and communicating sensed data information between the mitigation sensors and the remote computers for providing alarms to operators or users for preventing of deaths.

Claim 15.  Bailey fails to disclose the data server is to generate, based on the operation data, an operational indicator indicative of the length of time for which the air contaminate mitigation system has been operational.  However, according to the combination of communication sensed data information and alarms to the remote computer via internet or server or website between Bailey and Desrochers et al in respect to claims 13 and 14 above, and furthermore, discloses the power monitoring and tracking exhaust airflow control systems over a period of time, see Figs. 1, 2, 5, 6, col. 2, lines 34-46, col. 5, lines 39-57, col. 11, lines 42-54, col. 25, lines 26-36, col. 39, lines 4-15).  Therefore, it would have been obvious to implement the power monitoring for tracking exhaust air over a period of time of Desrochers et al to the air contaminant exhaust system and remote computers of Bailey for preventing of failures and saving energy.

Claim 16.  A method for monitoring operation of an air contaminant mitigation system for exhausting vapors from a contaminated area to a designated area, the method comprising: generating, by a sensor module, sensor signals indicative of a sensor condition of the air contaminant mitigation system; transmitting, by the sensor module, the sensor signals to a sensor controller, generating, by the sensor controller, sensor data indicative of the sensor condition based on the sensor signals; and generating, by the sensor controller, an alarm in response to the sensor data having a reference relationship to a threshold value (as the combination of the alarm and limit/threshold between Bailey et al and Dorchester et al in respect to claim 1 above, and including the local air flow indicator R and mechanical indicator M to indicate the air flow velocity and volume detected by the sensors located within the diagnostic bypass filter housing 10 (as a controller) to collect air flow information and is connected/transmitted to display screens or remote computers, see Figs. 6, 11, para [0150-0153, 0210-0213]).

Claim 17.  The method of claim 16, wherein: generating sensor signals comprises generating pressure signals indicative of an air pressure within an air conduit of the air contaminant mitigation system, and generating the alarm comprises generating an alarm in response to the sensor data indicating that the air pressure within the air conduit has a reference relationship to a threshold pressure value (as cited in respect to claims 4 and 5 above).

Claim 18.  The method of claim 16, wherein: transmitting the sensor signals comprises transmitting the sensor signals to the sensor controller using a wired communication protocol; and further comprising wirelessly transmitting the sensor data from the sensor controller to a data server (as the combination of the transmitting sensed data information to a server between Bailey and Dorchester et al in respect to claim 13 above).

Claim 19.  The method of claim 16, further comprising: transmitting the sensor data from the sensor controller to a data server; generating, on the data server, operation data indicative of the operation of the air contaminate mitigation system based on the sensor data, and generating, on the data server and based on the operation data, an operational indicator indicative of the length of time for which the air contaminate mitigation system has been operational (as the combination of the transmitting sensed data information to a server indicating operating time between Bailey and Dorchester et al in respect to claims 14 and 15 above).

Claim 20.  A system for monitoring operation of an air contaminant mitigation system for exhausting vapors from a contaminated area to a designated area, the system comprising:
a sensor module coupled to the air contaminant mitigation system, the sensor module comprising (i) an air pressure sensor operatively coupled to an air conduit of the air contaminant mitigation system and configured to generate sensor signals indicative of an air pressure within the air conduit and (ii) a communication circuit to transmit the sensor signals; and
a sensor controller communicatively coupled to the sensor module, the sensor controller comprising (i) a wired communication circuit to receive the sensor signals from the sensor module, (ii) a control circuit to generate sensor data indicative of the air pressure within the air conduit, compare the sensor data to a threshold value, and generate an alert in respond to the sensor data having a reference relationship to the threshold value, and (iii) a wireless communication circuit to transmit the alert to a remote computer (as discussed of the alarm/alert between Bailey and Dorchester et al in respect to claims 1 and 11 above, and including the sensing air pressure within the air conduit or pipe, see Figs. 1A-1C, abstract, para [0108-0110, 0117-019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turiello discloses the breathable air safety system and method having a fill station are disclosed. In one aspect, a method of safety of a building structure is described. A prescribed pressure of an emergency support system is ensured to be maintained within a threshold range of the prescribed pressure by including a valve of the emergency support system to prevent leakage of breathable air from the emergency support system. A filling process of a breathable air apparatus is safeguarded by enclosing the breathable air apparatus in a secure chamber of a fill site of the emergency support system of the building structure. The prescribed pressure of the emergency support system is designated based on a municipality code that specifies a pressure rating of the breathable air apparatus.		[US 7,694,678]
Hatton et al discloses the vapor mitigation system includes at least one vacuum pipe constructed and arranged to collect vapors beneath the floor of a building and to vent the vapors and a blower coupled to the at least one vacuum pipe. The blower is constructed and arranged to create a vacuum under the floor of the building. The vapor mitigation system further includes a controller configured to dynamically control a level of power supplied to the blower. The controller adjusts the level of power supplied to the blower in response to one or more environmental measurements.  [US 8,939,825] and [US 2014/0252099]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
09/07/2022